                                  Case 3:20-cv-01401-JCS Document 34 Filed 03/01/21 Page 1 of 5



                       1     ARTHUR M. EIDELHOCH, Bar No. 168096
                             aeidelhoch@littler.com
                       2     SOPHIA BEHNIA, Bar No. 289318
                             sbehnia@littler.com
                       3     WILLIAM A. COSMOPULOS, Bar No. 312908
                             bcosmopulos@littler.com
                       4     LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                       5     San Francisco, CA 94104
                             Telephone:     415.433.1940
                       6     Facsimile:     415.399.8490
                       7     Attorneys for Defendant
                             DREAMCLOUD BRAND LLC, d/b/a RESIDENT
                       8     HOME, LLC
                       9     AARON KAUFMANN, Bar No. 148580
                             akaufmann@leonardcarder.com
                    10       AFROZ BAIG, Bar No. 308324
                             abaig@leonardcarder.com
                    11       LEONARD CARDER, LLP
                             1999 Harrison Street, Suite 2700
                    12       Oakland, CA 94612
                             Telephone: 510.272.0169
                    13       Facsimile: 510.272.0174
                    14       Attorneys for Plaintiff
                             DANIELLE ROBINSON, on behalf of herself and all
                    15       others similarly situated
                    16
                    17                                     UNITED STATES DISTRICT COURT

                    18                                    NORTHERN DISTRICT OF CALIFORNIA

                    19
                    20       DANIELLE ROBINSON, on behalf of herself      Case No. 20-cv-01401-JCS
                             and all others similarly situated,
                    21                                                    JOINT STIPULATION AND
                                             Plaintiff,                   [PROPOSED] FINAL ORDER &
                    22                                                    JUDGMENT
                                   v.
                    23                                                    GRANTED AS MODIFIED
                             DREAMCLOUD BRAND LLC, d/b/a
                    24       RESIDENT HOME, LLC, a Delaware
                             Corporation,
                    25
                                             Defendant.
                    26
                    27

                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                                           JOINT STIPULATION AND [PROPOSED] FINAL ORDER AND JUDGMENT
                                   Case 3:20-cv-01401-JCS Document 34 Filed 03/01/21 Page 2 of 5



                       1            Defendant RESIDENT HOME, LLC (“Defendant”) and Plaintiff DANIELLE ROBINSON
                       2     (“Plaintiff”) (collectively the “Parties”), by and through their respective counsel, hereby stipulate and
                       3     request the Court to Order as follows:
                       4            WHEREAS, on February 12, 2021, the Parties appeared before the Honorable Joseph C. Spero,
                       5     Chief Magistrate Judge for the United States District Court for the Northern District of California for
                       6     hearing on Plaintiff’s Motion for Approval of FLSA Settlement;
                       7            WHEREAS, at the hearing, the Court requested the Parties add clarifying language to the
                       8     Settlement Agreement regarding the impact of the agreed-to Right of Revocation in Paragraph 31 of
                       9     the Parties’ Settlement Agreement on Settlement Payments already delivered to and cashed by Putative
                    10       Collection Members at the time Defendant invokes the Right of Revocation;
                    11              WHEREAS, it is the intent of the Parties that such Right of Revocation affects only the
                    12       provision for payment and potential repayment of Attorneys’ Fees pursuant to the Settlement
                    13       Agreement if Defendant elects to invoke the Right of Revocation in Paragraph 31;
                    14              WHEREAS, the Parties have reached an agreement to add such clarifying language to the end
                    15       of Paragraph 31 as follows: “If Defendant elects to revoke the Settlement Agreement pursuant to this
                    16       Paragraph, such revocation will not result in any claims by Defendant for reimbursement of Settlement

                    17       Payments already delivered to and cashed by Putative Collective Members, but rather only on the payment

                    18       and return of Attorneys’ Fees as provided in Paragraph 22. In such instance, the Settlement Agreement

                    19       remains binding on all Putative Collective Members that have cashed their settlement checks, and the

                    20       proceeding will remain Dismissed pursuant to the Settlement Agreement.”

                    21              WHEREAS, at the hearing, the Court requested the Parties add language to the Court-
                    22       Authorized Notice and to the legend on the back of checks to be issued to Collective Action Members
                    23       that make explicit that by cashing the checks the Collective Action Members were consenting to the
                    24       jurisdiction of a U.S. Magistrate Judge for purposes of this lawsuit.
                    25              WHEREAS, the Parties have reached an agreement to add language regarding participating
                    26       Collective Action Members’ consent to a U.S. Magistrate Judge as incorporated in the Court-
                    27       Authorized Notice, submitted herewith as Exhibit A, and to the check legend, as set forth in Exhibit
                    28       B submitted herewith.
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                                1.
   San Francisco, CA 94104
         415.433.1940
                                              JOINT STIPULATION AND [PROPOSED] FINAL ORDER AND JUDGMENT
                                       Case 3:20-cv-01401-JCS Document 34 Filed 03/01/21 Page 3 of 5



                       1                NOW, THEREFORE, IT IS HEREBY STIPULATED and jointly and respectfully requested
                       2     by and between the Parties, through their respective counsel, that the following sentences be included
                       3     at the end of Paragraph 31 of the Settlement Agreement: “If Defendant elects to revoke the Settlement

                       4     Agreement pursuant to this Paragraph, such revocation will not result in any claims by Defendant for

                       5     reimbursement of Settlement Payments already delivered to and cashed by Putative Collective Members,

                       6     but rather only on the payment and return of Attorneys’ Fees as provided in Paragraph 22. In such instance,

                       7     the Settlement Agreement remains binding on all Putative Collective Members that have cashed their

                       8     settlement checks, and the proceeding will remain Dismissed pursuant to the Settlement Agreement.”

                       9     Dated: February 23, 2021
                    10
                                                                                     /s/ William A. Cosmopulos
                    11                                                               ARTHUR M. EIDELHOCH
                                                                                     SOPHIA BEHNIA
                    12                                                               WILLIAM A. COSMOPULOS
                                                                                     LITTLER MENDELSON, P.C.
                    13                                                               Attorneys for Defendant
                                                                                     RESIDENT HOME, LLC
                    14
                    15
                             Dated: February 23, 2021
                    16
                    17
                                                                                     /s/ Aaron Kaufmann
                    18                                                               AARON KAUFMANN
                                                                                     AFROZ BAIG
                    19                                                               LEONARD CARDER, LLP
                                                                                     Attorneys for Plaintiff
                    20                                                               DANIELLE ROBINSON AND OTHERS
                                                                                     SIMILARLY SITUATED
                    21
                    22                                                FILER’S ATTESTATION
                    23                  Pursuant to Local Rule 5-1, I, the filer of this document, attest that all other signatories listed,
                    24       and on whose behalf the filing is submitted, concur in the filing’s content and have authorized the
                    25       filing.
                    26
                                                                                         /s/ Aaron Kaufmann_______________
                    27                                                                   Aaron Kaufmann
                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                                    2.
   San Francisco, CA 94104
         415.433.1940
                                                  JOINT STIPULATION AND [PROPOSED] FINAL ORDER AND JUDGMENT
                                   Case 3:20-cv-01401-JCS Document 34 Filed 03/01/21 Page 4 of 5



                       1                                               [PROPOSED] ORDER
                       2             The Court, having considered the parties’ Fair Labor Standards Act Settlement agreement,

                       3     Plaintiff’s Unopposed Motion for Approval of FLSA Settlement and supporting declarations, Defendant

                       4     Resident Home’s Statement of Non-opposition to the Motion for Approval of FLSA Settlement, and all

                       5     other materials properly before the Court, and having conducted an inquiry pursuant to the Fair Labor

                       6     Standards Act (“FLSA”), 29 U.S.C. § 216, hereby finds and orders as follows:

                       7             1.      The Court grants the Parties’ Joint Stipulation to add the following sentences at the end of

                       8     Paragraph 31 of the Settlement Agreement: “If Defendant elects to revoke the Settlement Agreement

                       9     pursuant to this Paragraph, such revocation will not result in any claims by Defendant for reimbursement

                    10       of Settlement Payments already delivered to and cashed by Putative Collective Members, but rather only

                    11       on the payment and return of Attorneys’ Fees as provided in Paragraph 22. In such instance, the Settlement

                    12       Agreement remains binding on all Putative Collective Members that have cashed their settlement checks,

                    13       and the proceeding will remain Dismissed pursuant to the Settlement Agreement.”

                    14               2.      Unless otherwise defined herein, all terms used in this Order (the “Final Order and

                    15       Judgment”) will have the same meaning as defined in the Settlement.

                    16               3.      The Court will retain exclusive and continuing jurisdiction of this action, and over all the

                    17       parties to the fullest extent to interpret, enforce, and effectuate the terms, conditions, intents and obligations

                    18       of the Settlement agreement.

                    19               4.      The Court finds that the Settlement, which has Defendant Resident Home paying a sum of

                    20       $32,767.14 to the Putative Collective Members in exchange for limited releases as set forth in the

                    21       Settlement, was the product of protracted, arms-length negotiations between experienced counsel, with the

                    22       assistance of a mediator. The Court grants final approval of the Settlement, including the releases and other

                    23       terms, as fair, reasonable and adequate as to the Putative Collective Members, and Plaintiff Robinson. The

                    24       parties are directed to perform in accordance with the terms set forth in the Settlement.

                    25               5.      The request for a $1,000 incentive award to Plaintiff Danielle Robinson, in exchange for a

                    26       general release is reasonable, and therefore granted. Plaintiff Robinson shall receive an incentive award of

                    27       $1,000 pursuant to the terms of the Settlement.

                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                                    3.
   San Francisco, CA 94104
         415.433.1940
                                                JOINT STIPULATION AND [PROPOSED] FINAL ORDER AND JUDGMENT
                                    Case 3:20-cv-01401-JCS Document 34 Filed 03/01/21 Page 5 of 5



                       1              6.        Plaintiff’s counsels’ request for attorneys’ fees and litigation costs and expenses of $43,315

                       2     is approved, as the Court finds these fees and litigation costs and expenses were reasonably incurred in the

                       3     prosecution of this case.

                       4              7.        The action is hereby dismissed on the merits and with prejudice.

                       5              8.        The Court shall have exclusive and continuing jurisdiction over this Action for the purposes

                       6     of supervising the implementation, enforcement, construction, administration, and interpretation of the

                       7     Settlement and this Final Approval Order.

                       8              9.        The parties are ordered to carry out the Settlement as provided in the Settlement

                       9     Agreement, and shall have the Settlement Administrator issue Court-Authorized Notices to Collective

                    10       Action Members using Exhibit A hereto as the template and to issue checks to Collective Action Members

                    11       that include the legend language as set forth in Exhibit B hereto.

                    12                10.       This document shall constitute a judgment for purposes of Rule 58 of the Federal Rules of

                    13       Civil Procedure.

                    14                11.       No later than twenty-one days after the deadline for members

                    15       of the collective to deposit their settlement checks, the parties shall

                    16       file a joint status report listing each member who opted into the

                    17       collective and identifying any issues that remain to be addressed.                                             A

                    18       status conference will occur on December 3, 2021 at 2:00 PM, with the

                    19       expectation that the Court will vacate that conference if the status

                    20       report is filed before that date and no issues remain outstanding.

                    21                IT IS SO ORDERED:
                    22        Dated: March 1, 2021
                    23                                                          ____________________________________
                                                                                       The Honorable Joseph C. Spero
                    24                                                          Chief Magistrate Judge, United States District Court
                    25
                    26
                    27
                             4818-8164-3741.1 106812.1001
                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                                     4.
   San Francisco, CA 94104
         415.433.1940
                                                   JOINT STIPULATION AND [PROPOSED] FINAL ORDER AND JUDGMENT
